Citation Nr: 0821194	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to Agent Orange herbicide exposure.

2.  Entitlement to service connection for cluster headaches, 
to include as due to Agent Orange herbicide exposure.

3.  Entitlement to service connection for acneform rash, to 
include as due to Agent Orange herbicide exposure.

4.  Entitlement to service connection for psoriasis, to 
include as due to Agent Orange herbicide exposure.

5.  Entitlement to service connection for asthma, to include 
as due to Agent Orange herbicide exposure.

6.  Entitlement to service connection for hyperlipidemia, to 
include as due to Agent Orange herbicide exposure.

7.  Entitlement to service connection for hepatitis C, to 
include as due to Agent Orange herbicide exposure.

8.  Entitlement to service connection for low back pain, to 
include as due to Agent Orange herbicide exposure.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Cheyenne, Wyoming, 
Regional Office (RO) that denied the service connection 
claims listed above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran failed to appear at a requested 
hearing that had been scheduled before a Veterans Law Judge 
of the Board sitting at the RO.  In May 2008, the veteran 
directed a letter to the Board that stated the reasons why he 
was unable to appear at the scheduled hearing, and requested 
that he be rescheduled for another Board hearing at the RO.  
In June 2008, a Veterans Law Judge at the Board ruled in 
favor of the veteran's motion for a new hearing in accordance 
with the provisions of 38 C.F.R. § 20.704 (2007).  

Accordingly, this case is REMANDED to the RO for the 
following:

The veteran should be scheduled to appear 
at a personal hearing before a Veterans 
Law Judge of the Board sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



